Citation Nr: 1224447	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $23,929.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.  He died in February 1993.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

When this case was previously before the Board in March 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The appellant did not file a timely request for waiver after being notified of the debt.


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness in an amount calculated as $23,929.00 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435   (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002). 

Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). 

A request for waiver under this section will only be considered: (1) If made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor; or (2) Except as otherwise provided herein, if made within 180 days following the date of notice of indebtedness issued on or after April 1, 1983, by the Department of Veterans Affairs to the debtor. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b). 

The 180 day period cited above may be extended if the individual requesting waiver demonstrates to the Chairperson on Waivers and Compromises that, as a result of error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b). 

Analysis

The COWC denied the appellant's request for waiver based on a finding the she had not filed a timely request for waiver within 180 days of notification of the debt.  

The statement of the case issued in May 2009 noted that the Debt Management Center (DMC) notified the appellant of the overpayment and the 180 day time limit to apply for waiver in January 2007. 

The appellant submitted a request for waiver of indebtedness in August 2008.  This wavier was denied in the decision on appeal due to untimelyness.  

In her formal appeal (VA Form 9) submitted in May 2009, the appellant stated that she did not receive notice nor did she know there was a 180 day time limit to file a waiver.

In response to the Board's March 2011 remand, the RO obtained a copy of the January 2007 notice of overpayment and associated it with the claims file.  The Board notes that the address on this January 2007 notice is the same address that appears on all other correspondence to and from the appellant.

On review, the Board finds the appellant was notified of the debt in January 2007 but did not file a request for waiver within 180 days, as required by the regulation.  Per the clear meaning of the regulation, VA cannot consider a request for waiver submitted past that date, absent error by VA or by postal authorities; no such error has been alleged or shown. 

The appellant has asserted on appeal that collection of the debt would create a financial hardship; however, because the appellant did not file a timely waiver request for waiver of the original overpayment, the standards of equity and good conscience do not apply to that debt.  

In sum, the Board finds the appellant did not submit a timely request for waiver of a debt in the calculated amount of $23,929.00.  Her appeal must accordingly be denied as a matter of law. 


ORDER

Waiver of indebtedness in the calculated amount of $23,929.00 is denied.	



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


